Citation Nr: 0314267	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  94-32 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than November 
24, 1992, for a grant of a total disability rating based on 
individual unemployability (TDIU).  

2.  Entitlement to special monthly compensation on account of 
being housebound for the period from October 3 to October 31, 
1995.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from April 1978 to 
September 1981.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from February 1997 and April 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  

In a June 1999 Board decision, the issues noted on appeal 
included entitlement to an effective date earlier than July 
1, 1994 for the grant of a total disability rating based on 
individual unemployability, entitlement to an evaluation in 
excess of 60 percent for post-operative residuals of a 
herniated nucleus pulpous at L5-S1, entitlement to an 
evaluation in excess of 10 percent for dysthymic disorder, 
entitlement to an evaluation in excess of 10 percent for 
bladder dysfunction, entitlement to an evaluation in excess 
of 10 percent for impaired bowel function, and entitlement to 
a compensable evaluation for sexual dysfunction.  The Board 
remanded the veteran's appeal to the RO so that the veteran 
could be scheduled for a requested hearing.  

In November 1999, jurisdiction over the veteran's claims file 
was transferred from the VARO in Los Angeles to the VARO in 
Portland, Oregon.  In June 2002, the veteran testified before 
a Hearing Officer at the VARO in Portland.  

In a December 2002 rating decision, an effective date of 
November 24, 1992 was established for the grant of TDIU.  The 
evaluation for dysthymic disorder was increased from 10 to 50 
percent, and the evaluation for bladder dysfunction was 
increased from 10 to 20 percent.  

On April 29, 2003, the veteran's representative withdrew the 
appeal as to all issues except the issues of an earlier 
effective for TDIU, as well as special monthly compensation 
for housebound status for the month of October 1995.  See 68 
Fed. Reg. 13235-13236 (March 19, 2003), (to be codified at 
38 C.F.R. § 20.204(c)) (allowing a representative to withdraw 
an appeal).  The amendment is effective April 18, 2003.

The veteran's representative has additionally raised the 
issue of entitlement to special monthly compensation based on 
the need for aid and attendance, as well as an effective date 
earlier than November 24, 1992, for a grant of 60 percent for 
post-operative residuals of a herniated nucleus pulpous at 
L5-S1.  Those issues are not in appellate status and are 
referred to the RO.  

In the Board's June 1999 decision, the RO was advised that it 
needed to issue a statement of the case to the veteran on the 
issue of entitlement to special monthly compensation based on 
housebound status.  A statement of the case was issued to the 
veteran, dated December 16, 2002.  Given the decision on 
appeal was dated in February 1997, and as such, the one-year 
period allowable for an appeal having expired, the veteran 
needed to submit a substantial appeal within 60 days of the 
date of issuance of the statement of the case, i.e., February 
14, 2003.  38 C.F.R. § 20.302(b) (2002).  

A VA Form 646 (Statement of Accredited Representative in 
Appealed Case), dated February 20, 2003, and received at the 
RO February 20, 2003, was accepted as the veteran's 
substantive appeal, in lieu of the VA Form 9, with respect to 
the special monthly compensation issue. 

VA regulations provide that, absent evidence of a postmark, 
it is presumed that any written document required to be 
"filed within a specified period of time", which includes a 
notice of disagreement or substantive appeal, was mailed 5 
days prior to the actual receipt of the document by the RO, 
excluding Saturdays, Sundays, and legal holidays.  38 C.F.R. 
§§ 20.305(a), 20.306 (2002).  

The Board will liberally construe 38 C.F.R. § 20.305(a) in 
favor of the veteran.  In doing so, the Board notes that 
there is no postmark of record.  The VA Form 646 was received 
on Thursday, February 20.  Considering the five-day rule, the 
VA Form 646 will be considered to have been received on 
Wednesday, February 12th.  In reaching this conclusion, the 
Board has excluded in its computation Monday, February 17th 
(federal holiday); Sunday, February 16th; and Saturday, 
February 15th.  Thus, the Board finds the veteran's 
substantive appeal was timely filed.  

This issue on an earlier effective for TDIU will be discussed 
in the remand section of this decision.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran was awarded a total temporary evaluation for 
the period of October 3 to October 31, 1995, and had 
independent disabilities ratable at a combined 60 percent or 
more.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on housebound status for the period October 3, 1995, to 
October 31, 1995, have been met. 38 U.S.C.A. §§ 1114(s), 5107 
(West 2002); 38 C.F.R. § 3.350(i) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West  2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The United States Court of Appeals for Veterans Claims has 
held the VCAA to be inapplicable when there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating a claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  Since this decision constitutes a full grant of 
the benefits sought, further assistance is not required to 
assist the veteran in substantiating his claim.

Analysis

In a February 1997 rating decision, the RO denied the 
veteran's claim for entitlement to special monthly 
compensation on account of being housebound.  The veteran 
appealed that decision.  The veteran's representative has 
withdrawn the claim for special monthly compensation for 
housebound status other than for the month of October 1995.  
During the noted period, the veteran was hospitalized and 
granted a temporary total rating under 38 C.F.R. § 4.30.  

The Board notes that, in VAOPGCPREC 2-94 (1994), VA's General 
Counsel held that the plain language of 38 USC 1114(s) did 
not restrict the nature of "total ratings" that may serve as 
the basis of entitlement to the special rate of disability 
compensation under section 1114(s) and therefore a temporary 
total rating under 38 C.F.R. § 4.30 satisfied the requirement 
of a disability rated as "total".  

Special monthly compensation is payable pursuant to 38 
U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i), where the 
veteran has a single service-connected disability rated as 
100 percent disabling, and (1) has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.

In this instance, the record reflects that the veteran was 
hospitalized for his service-connected back disability from 
October 3, 1995, to October 27, 1995.  He was awarded a 
temporary total rating under 38 C.F.R. § 4.30 from October 3, 
1995, to October 31, 1995.  As such, under VAOPGCPREC 2-94, 
the temporary total rating under 38 C.F.R. § 4.30 satisfied 
the requirement of a disability rated as "total". 

The veteran is currently rated as 50 percent disabled for a 
psychiatric disorder, 20 percent for a bladder disorder, and 
10 percent for bowel dysfunction. He is also receiving a 
noncompensable rating for sexual dysfunction.  These 
disabilities have all been service connected as secondary to 
the veteran's service-connected back disorder.  The ratings 
are effective November 1992 and October 1994.  The combined 
evaluation for these disabilities is 70 percent.  See 
38 C.F.R. § 4.25 (2002).  

Thus, for the period from October 3 to October 31, 1995, the 
record demonstrates that the veteran was in receipt of a 
service-connected disability rated as total, and also had 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems.  
Therefore, special monthly compensation pursuant to 38 
U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) is granted.  


ORDER

Entitlement to special monthly compensation for the period 
October 3, 1995, to October 31, 1995, is granted.  


REMAND

The veteran was service connected for his back disability in 
November 1983 and awarded a 10 percent disability rating.  
The veteran sought an increased rating in April 1985.  In his 
formal application, the veteran reported that he was not 
employed and that he had last worked in December 1984.  In 
July 1994, the RO received a copy of a letter the veteran had 
mailed to his congressional representative.  In the letter, 
the veteran reported that he could not work.  In October 
1994, the RO received the veteran's formal application (VA 
Form 21-8940) for TDIU.  In a June 1996 rating decision the 
RO awarded a TDIU, effective October 27, 1994.  

In a December 2002 rating decision, the RO made the award of 
TDIU effective November 24, 1992.  In the decision, the RO 
considered the veteran's application for VA vocational 
rehabilitation.

The veteran's vocational rehabilitation folder has not been 
associated with his claims file, and any information 
contained therein would be pertinent to his earlier effective 
date claim for his grant of TDIU.  It is necessary, 
therefore, that the vocational rehabilitation folder be 
associated with the claims file.

Accordingly, the veteran's claim must be REMANDED for the 
following:

The RO should obtain the veteran's 
vocational rehabilitation folder, 
including all counseling records, and 
such should be associated with the claims 
file.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 

addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

